Case: 21-20223     Document: 00516072190         Page: 1     Date Filed: 10/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-20223                       October 27, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Francisco Sanchez,

                                                           Plaintiff—Appellant,

                                       versus

   Marathon Oil Company; Marathon Oil Permian LLC.;
   Bedrock Petroleum Consultants, LLC,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1044


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Plaintiff-appellant Francisco Sanchez appeals a district court order
   compelling arbitration over a dispute with defendants-appellees Marathon
   Oil Company, Marathon Oil Permian LLC (together “Marathon”), and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20223             Document: 00516072190      Page: 2    Date Filed: 10/27/2021




                                       No. 21-20223


   Bedrock Petroleum Consultants, LLC (“Bedrock”). Because we lack
   appellate jurisdiction, we DISMISS.
          Sanchez filed this lawsuit on March 23, 2020, in the Southern District
   of Texas. Sanchez alleged claims under the Fair Labor Standards Act, Title
   VII of the Civil Rights Act of 1964, and 42 U.S.C. § 1981. Marathon and
   Bedrock separately filed motions to compel arbitration, relying on a clause
   contained in a “consulting agreement” between Sanchez and one of
   Bedrock’s wholly-owned subsidiaries, Bedrock PC 1099 LLC. The district
   court granted the motions to compel arbitration, and plaintiff timely
   appealed.
          A preliminary question, and the dispositive one here, is whether this
   Court has appellate jurisdiction to review the order compelling arbitration.
   This question turns on whether the district court’s order was a “final
   decision with respect to an arbitration,” as required by 9 U.S.C. § 16(a)(3).
   A final decision is one that “ends the litigation on the merits and leaves
   nothing more for the court to do but execute the judgment.” 1 Thus, when
   the district court has ordered the parties to proceed to arbitration, combined
   with a dismissal of all the claims before it, that decision is “final,” and this
   Court has jurisdiction over an appeal. 2 In contrast, appeals may not be taken
   from interlocutory orders compelling arbitration, granting stays pending
   arbitration, or refusing to enjoin arbitration proceedings. 3
          Here, the district court referred the defendants’ motions to compel
   arbitration to a magistrate judge. In a memorandum and recommendation


          1
            Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 86 (2000) (internal
   quotation marks and citation omitted).
          2
              Id. at 89.
          3
              9 U.S.C. § 16(b).




                                            2
Case: 21-20223         Document: 00516072190              Page: 3       Date Filed: 10/27/2021




                                          No. 21-20223


   (“M&R”), the magistrate recommended “[t]hat Bedrock[’s] Motion to
   Compel Arbitration . . . and Marathon[’s] Motion to Compel Arbitration . . .
   both be GRANTED.” The M&R is silent as to whether Sanchez’s claims
   should be dismissed or stayed. On March 30, 2021, the district court issued
   an order adopting the M&R. The order concludes as follows:
           The Magistrate Judge’s findings and conclusions are reviewed
           de novo. Having reviewed the parties’ arguments and
           applicable legal authority, the Court adopts the [M&R] as this
           Court’s Order.
   In short, the district court’s order does not dismiss plaintiff’s claims, or
   otherwise indicate a final resolution to this matter.
           Sanchez points to notations in the district court’s docket sheet which,
   he contends, show that the court below effectively dismissed his case.
   Specifically, on the same day the district court adopted the M&R, someone
   (apparently in the district court clerk’s office) created a separate docket entry
   stating that the case was “terminated.” 4 The docket sheet now states that
   the case is “closed.”
           But this sort of final language is entirely absent from both the district
   court’s operative order and the M&R. We read the district court’s actions in
   the docket entry as a purely administrative closure, not a final order of
   dismissal. 5 This Court has repeatedly held that administrative closures,



           4
             All other docket entries reflecting one of the district judge’s orders specify that
   the order was “[s]igned by Judge Alfred H Bennet.” Here, there was no such designation.
   Instead, the docket entry is marked as “[c]ourt only” and indicates that the action was
   taken by “ledwards, 4,” apparently someone from the clerk’s office.
           5
             See Bordelon Marine, L.L.C. v. Bibby Subsea Rov., L.L.C., 685 F. App’x 330, 334
   (5th Cir. 2017) (unpublished) (holding that a district court’s order that granted a motion to
   compel arbitration but did not dismiss plaintiff’s claims or explicitly stay the case was
   insufficiently final to confer appellate jurisdiction). Although Bordelon Marine is not




                                                3
Case: 21-20223         Document: 00516072190               Page: 4      Date Filed: 10/27/2021




                                          No. 21-20223


   which are functionally equivalent to a stay, are insufficiently final to confer
   appellate jurisdiction. 6 Thus, until the district court issues an order of
   dismissal, or otherwise makes a final disposition of the case, this Court lacks
   appellate jurisdiction. 7
           For the foregoing reasons, the appeal is DISMISSED.




   “controlling precedent,” it “may be [cited as] persuasive authority.” Ballard v. Burton,
   444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).
           6
              See Psara Energy, Ltd. v. Advantage Arrow Shipping, L.L.C., 946 F.3d 803, 807-08
   (5th Cir. 2020); Mire v. Full Spectrum Lending Inc., 389 F.3d 163, 167 (5th Cir. 2004) (“The
   effect of an administrative closure is no different from a simple stay, except that it affects
   the count of active cases pending on the court's docket; i.e., administratively closed cases
   are not counted as active.”); S. Louisiana Cement, Inc. v. Van Aalst Bulk Handling, B.V.,
   383 F.3d 297, 302 (5th Cir. 2004) (“[W]e hold that administratively closing a case is not a
   dismissal or final decision.”).
           7
            If a party wishes to appeal an order requiring arbitration before the district court
   makes a final disposition, the proper mechanism is an application for a writ of mandamus.
   See McDermott Intern, Inc. v. Underwriters at Lloyds, 981 F.2d 744, 748 (5th Cir. 1993).




                                                 4